Title: To George Washington from Major General Arthur St. Clair, 22 February 1780
From: St. Clair, Arthur
To: Washington, George


          
            Sir
            Spring Field [N.J.] Febry 22d 1780
          
          Soon after I parted with your Excellency I met with the Horseman from New Ark—The Person I had sent over was in Paulus Hook, and reports that Horses passed on the Ice, to and from New York, on the twentieth, and it still appeared to be strong— That the Hook is entirely open to the River, except the Redoubts, Block House, and a little Fort of an oval Form next to the Barracks, which he says overlooks all the rest—no Guns pointing to the River—the Parapets about seven feet high, and the Ditches filled with Snow.
          He either has not well understood me, or has not explained himself fully, but I shall see him to Day when I expect to undrstand him better, and to receive farther Information by another Person who went the Night before last to New York and will return this Evening by Paulus Hook—if this dark Weather continues tomorrow night will probably be favourable for the Business.
          The Horseman brings a Mr Deane with him who left N. York the Evening of the 20th—He Says that he has for some time served as a Volunteer in the 84th Regiment to which he was introduced by Colonell Small, after having lain a very long time in the Provost, and that he was taken and carried to New-York from Smiths Clove by a Party of Refugees—He was apprehended in New Ark by the Party stationed there.
          Colonell Starr has just informed me that a quantity of Shoes are wanted for the Troops here—I have desired him to send the sub Clothier to Head Quarters with a Return that, if your Excellency approves of it, he may have Orders to receive them at

Springfield from Mr Caldwell who has a number in Readiness. I Am Sir Your Excellencys most obedient Servant
          
            Ar. St Clair
          
        